   Case 3:19-cv-01832-X Document 20 Filed 05/05/20         Page 1 of 7 PageID 142



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  LUXOTTICA GROUP SpA,                        §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                              §   Civil Action No. 3:19-CV-01832-X
  AMZ BUCKNER CORP d/b/a                      §
  BUCKNER TIGER MART #76, and                 §
  AKRAM YOUSEF ALZOUBI,                       §
                                              §
         Defendants.                          §

                      MEMORANDUM OPINION AND ORDER

       Defendants Akram Yousef Alzoubi and his company, AMZ Buckner Corp.

(AMZ Buckner), seek relief from an entry of default [Doc. No. 16]. This motion is fully

briefed. Plaintiff Luxottica Group SpA (Luxottica) then moved for final judgment

[Doc. No. 18]. That motion is not briefed. For the following reasons, the Court

GRANTS the defendant’s motion to set aside the entry of default and DISMISSES

AS MOOT Luxottica’s motion to enter final judgment.

                                          I.

       Alzoubi and AMZ Buckner, doing business as Buckner Tiger Mart #76 (Tiger

Mart), allegedly sold knock-off Ray-Ban sunglasses. Luxottica (which owns the Ray-

Ban brand) sued the defendants on July 31, 2019 for trademark infringement, false

designation, dilution, and counterfeiting under federal law, and for trademark

infringement, unfair competition, dilution, and unjust enrichment under Texas law.

The defendants were served on August 5, 2019 and were required to answer or


                                          1
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                     Page 2 of 7 PageID 143



otherwise respond to the complaint by August 26. The defendants contacted and

hired an attorney on August 23.

        On September 3, Alzoubi “was surprised”1 to receive a notice from the Court

containing Luxottica’s request for an entry of default. As it turns out, the defendants’

attorney did not answer or respond to Luxottica’s complaint by August 26. And on

August 29, Luxottica asked the Clerk to enter a default. The Clerk did on August 30.

        The defendants filed an answer on September 16. They terminated their

attorney two days later and hired their current counsel later that same day. On

September 20, they moved for relief from the entry of default judgment. This motion

is ripe for the Court’s review.

                                                   II.

            Federal Rule of Civil Procedure 55(c) permits the Court to “set aside an entry

of default for good cause[.]”2 To find good cause, courts in the Fifth Circuit “consider

three non-exclusive factors: ‘whether the default was willful, whether setting it aside

would prejudice the adversary, and whether a meritorious defense is presented.’”3

The Fifth Circuit says these three factors are “not talismanic” and should be treated

in the disjunctive.4 Because they are not exclusive factors, the Fifth Circuit also looks




        1Defendants’ Motion for Relief from Default Judgment, Exhibit A (Declaration of Akram
Yousef Alzoubi) ¶ 5 [Doc. No. 16-1].
        2   FED. R. CIV. P. 55(c).
        3Koerner v. CMR Constr. & Roofing, L.L.C., 910 F.3d 221, 225 (5th Cir. 2018) (quoting Lacy v.
Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000)).
        4 Matter of Dierschke, 975 F.2d 181, 183–84 (5th Cir. 1992) (“We perceive a variance among
our circuit colleagues as to whether the court must consider and note its disposition of all three factors
on the record. Decisions of three circuits may be read to require such consideration by the trial court.

                                                    2
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                      Page 3 of 7 PageID 144



to other factors, including whether “the defendant acted expeditiously to correct the

default.”5 Regardless of what factors the Court considers, what is “imperative is that

they be regarded simply as a means of identifying circumstances which warrant the

finding of ‘good cause’ to set aside a default.”6

            Willful neglect is a threshold finding: “when the court finds an intentional

failure of responsive pleadings there need be no other finding.”7 The “willfulness

factor is reviewed under the ‘excusable neglect’ standard of Federal Rule of Civil

Procedure 60(b).”8 “Excusable neglect is intended and has proven to be quite elastic

in its application. In essence it is an equitable concept that must take account of all

relevant circumstances of the party’s failure to act within the required time.” 9 It

“encompasses ‘late filings [that] were due to mistake, inadvertence or carelessness

and not to bad faith[.]’”10




Others have treated the factors in the disjunctive. We find the latter course more persuasive.” (internal
citations omitted)).
        5   Id. at 184.
        6   Id.
        7   Id.
        8 Reyelts v. Cross, 2013 WL 4874090, at *1 (N.D. Tex. Apr. 23, 2013) (citing CJC Holdings, Inc

v. Wright & Lato, Inc., 979 F.2d 60, 62 (5th Cir. 1992)). See CJC Holdings, Inc., 979 F.2d at 64 (“We
suggest that district courts should use the less subjective excusable neglect standard in the future
[when determining whether a party’s conduct is willful].”). See also, e.g., Heeling Sports Ltd. v. Paskey,
2008 WL 4566479, at *1 (N.D. Tex. Oct. 10, 2008) (“First, in determining whether a default is willful,
the court considers whether there has been excusable neglect.”).
        9Mattress Giant Corp. v. Motor Advert. & Design, Inc., 2008 WL 898772, at *2 (N.D. Tex. Mar.
31, 2008) (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedures, § 1165,
at 533–34 (3d ed. 2002)).
        10   Id. (quoting Panis v. Mission Hills Bank, N.A., 60 F.3d 1486, 1494 (10th Cir. 1995)).

                                                     3
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                       Page 4 of 7 PageID 145



        “Defaults are ‘generally disfavored.’”11                And unless “it appears that no

injustice results from the default, relief should be granted.”12 Furthermore, although

“a motion to set aside a default decree under Fed. R. Civ. P. 55(c) is somewhat

analogous to a motion to set aside a judgment under Fed. R. Civ. P. 60(b), the

standard for setting aside a default decree is less rigorous than setting aside a

judgment for excusable neglect.”13 Informed “by equitable principles,”14 the Court

applies this legal standard in reviewing the motion to set aside the entry of default.

                                                    III.

       The Court finds that after weighing the relevant factors there is good cause to

set aside the default under Rule 55(c).

       First, the Court finds that the defendants’ failure to respond to the complaint

was not willful. Specifically, the Court finds that the defendants’ failure to respond

to the complaint was the result of excusable neglect. Alzoubi, President and Director

of AMZ Buckner, states in his declaration that he hired his first attorney on August

23, 2019 “to represent my company and me” and that Alzoubi “believed that he would

protect our interests and file the necessary papers to avoid a default.”15 In only two

sentences, Luxottica concludes that the defendants’ assertion of excusable neglect is


       11 Koerner, 910 F.3d at 225 (quoting Mason & Hanger-Silas-Mason Co. v. Metal Trades Council

of Amarillo, Tex. & Vicinity, AFL-CIO, 725 F.2d 166, 168 (5th Cir. 1984)).
       12   Id. (quoting In re OCA, Inc., 551 F.3d 359, 370–71 (5th Cir. 2008)).
       13   United States v. One Parcel of Real Prop, 763 F.2d 181, 183 (5th Cir. 1985) (citation omitted).
       14   Matter of Dierschke, 975 F.2d at 184.
        15 Declaration of Akram Yousef Alzoubi ¶ 4. Additionally, Alzoubi filed a copy of the email he

sent to his first attorney regarding the case as well as a photocopy of the $1,500.00 retainer check he
issued to his first attorney. See generally Defendants’ Motion for Relief from Default Judgment,
Exhibit A-1 (email); id., Exhibit A-2 (check).

                                                     4
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                      Page 5 of 7 PageID 146



“suspect” because Alzoubi did not consult with his first attorney until three days

before the defendants’ answer was due.16 Although the Court generally discourages

procrastination, the Court does not find the defendants’ timeline fundamentally

inexcusable. The Court finds that the defendants’ first attorney’s failure to respond

to the complaint is at most, the result of the defendants’ excusable neglect.

           Second, the Court agrees with the defendants that Luxottica will not be

prejudiced by the Court setting aside the default. The defendants argue—while

quoting the Fifth Circuit—that Luxottica bears the burden of showing that the

defendants’ delay in responding to the complaint would have resulted in “‘the loss of

evidence, increased difficulties in discovery, or greater opportunities for fraud and

collusion.’”17 In its response, Luxottica does not address these arguments or make

this required showing. And so, the Court agrees with the defendants that Luxottica

will not be prejudiced by the Court setting aside the default.18

           Third, the Court finds that the defendants adequately presented a meritorious

defense.19 Among several other proposed arguments, the defendants intend to argue

that they “do not engage in the business of selling counterfeit Ray-Ban sunglasses.”20



           16   Plaintiff’s Response to Defendants’ Motion for Relief from Default Judgment, at 2 [Doc.
No. 17].
          Lacy v. SitelCorp., 227 F.3d 290, 293 (5th Cir. 2000) (quoting Berthelsen v. Kane, 907 F.2d
           17

617, 621 (5th Cir. 1990)).
        18 See id. (stating that there “is no prejudice to the plaintiff where ‘the setting aside of the

default has done no harm to plaintiff except to require it to prove its case”).
           And even if the defendants did not, the Court is not required to consider this factor. J&J
           19

Sports Prods., Inc. v. Moso Ventures, Inc., 2012 WL 3846536, at *2 (N.D. Tex. Aug. 10, 2012) (“The
district court need not consider all of these factors. Moreover, the Fifth Circuit Court of Appeals has
stated that factors are not ‘talismanic,’ and other factors may be considered.” (citations omitted)).
           20   Defendants’ Motion for Relief from Default Judgment ¶ 16.

                                                      5
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                      Page 6 of 7 PageID 147



It is not the Court’s place to say at this stage that this argument has been proven and

is meritorious.21 But it is the Court’s place to say at this stage that this argument, if

proven, would be meritorious. In other words: if the argument could be proven, then

the defense would be successful.22 But whether it can be proven is a question the

Court prefers to address in dispositive motions or in a jury trial,23 not in pre-discovery

motions that happen to be before the Court because the defaulting parties’ attorney

missed an answer deadline and despite that the defaulting parties sought to

diligently correct their attorney’s mistake.

        Fourth, and finally, the Court finds that the defendants acted diligently to

correct the default.24 In his declaration, Alzoubi says: “On September 3, 2019, I was

surprised to receive a notice from the Court enclosing Plaintiff’s request for entry of

default for the failure to reply to the Court on time.”25 He then adds that his first




        21 J&J Sports Prods., Inc., 2012 WL 3846536, at *2 (“The standard for showing a meritorious

defense is not stringent because the likelihood of success is not the measure for the ‘absence of
meritorious defense’ criterion. A defendant’s allegations are meritorious if they contain ‘even a hint
of a suggestion’ which, proven at trial, would constitute a complete defense.” (citations omitted)). This
is a very low hurdle which the defendants aren’t even required to clear.
        22  See, e.g., iLife Techs., Inc. v. ActiveCare, Inc., 2013 WL 1943322, at *2 (N.D. Tex. May 10,
2013) (finding that one of the defendants “asserted defenses which, if proven, would affect the outcome
of litigation in its favor” and that “[m]ore is not necessary to establish good cause” (citing Azzopardi v.
Ocean Drilling & Expl. Co., 742 F.2d 890, 895 (5th Cir. 1984))). These defenses may even “provide
little detail[.]” See id., 2013 WL 1943322, at *2.
        23 See Matter of Dierschke, 975 F.2d at 184 (“At the outset it is important, however, to recall

that courts “universally favor trial on the merits” and that the decision to set aside a default is
committed to the sound discretion of the trial court, a discretion that obviously is not unlimited.”
(internal citations omitted)).
        24 See Effjohn Int’l Cruise Holdings, Inc. v. A&L Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003)
(“Other factors may be considered, such as whether the party acted expeditiously to correct the
default.” (citing Matter of Dierschke, 975 F.2d at 184)).
        25   Declaration of Akram Yousef Alzoubi ¶ 5.

                                                    6
   Case 3:19-cv-01832-X Document 20 Filed 05/05/20                     Page 7 of 7 PageID 148



attorney “filed an answer on September 16, 2019.”26 Two days later, the defendants’

fired their attorney and retained their current counsel-of-record.                       In response,

Luxottica does not refute Alzoubi’s account of the timeline or address this factor at

all.   And so the Court finds that the factor of diligent correction weighs in the

defendants’ favor.

                                                   IV.

        As the Fifth Circuit has reminded the lower courts, the Rules of Civil Procedure

“are designed for the just, speedy, and inexpensive disposition of cases on their

merits, not for the termination of litigation by procedural maneuver.                          Default

judgments are a drastic remedy, not favored by the Federal Rules and resorted to by

courts only in extreme situations.”27                This situation is not extreme.              These

circumstances warrant a finding of good cause to set aside the entry of default.28

Therefore, the Court GRANTS the defendant’s motion to set aside the entry of

default and DISMISSES AS MOOT Luxottica’s motion to enter final judgment.


        IT IS SO ORDERED this 5th of May 2020.




                                                ___________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE

        26   Id.
        27   Sun Bank of Ocala v. Pelican Homestead and Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).
        28 Matter of Dierschke, 975 F.2d at 184 (“Whatever factors are employed, the imperative is that

they be regarded simply as a means of identifying circumstances which warrant the finding of ‘good
cause’ to set aside a default. That decision necessarily is informed by equitable principles.”) (citation
omitted)).

                                                    7
